DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 5/3/22 on Joseph Valentino.

The application has been amended as follows: 

Claims 2,8,17, & 19 are cancelled.
Claims 3,4, & 18 have been amended.
Claims 40-51 have been added.

	3. (Amended) The system of claim 1 
4. (Amended) The system of claim 1 
18. (Amended) The system of claim 1 

40. (New) An oscillatory fluidic system for focusing of particles in a fluid sample into one or more streamlines within a fluid flowing in a channel, the system comprising:
a fluid oscillator for alternating a direction of flow of the fluid in a channel that comprises an array of islands; and 
a controller arranged and configured to transmit control signals to the fluid oscillator to generate a repeating oscillating flow profile of the fluid sample in the channel, wherein the flow profile includes at least one step in a first direction of flow and at least one step in a second direction of flow opposite to the first direction of flow, for a set period of time,
thereby focusing the particles into one or more streamlines within the fluid flowing within the channel,
wherein the channel comprises a first section having a first hydraulic diameter, a second section in series with the first section and having a second hydraulic diameter smaller than the first hydraulic diameter, and a third section in series with the second section and having a third hydraulic diameter larger than the second hydraulic diameter.
41. (New) The system of claim 40, further comprising a millimeter or micrometer channel.

42. (New) The system of claim 40, wherein the dimensions of the channel and the controller are configured to provide inertial focusing.
43. (New) The system of claim 40, wherein the dimensions of the channel and the controller are configured to provide viscoelastic focusing when a fluid in the channel is selected to have an appropriate viscoelasticity.
44. (New) The system of claim 40, wherein the fluid oscillator comprises a source of pressure or flow arranged and controlled to provide an oscillating pressure on, or flow of, the fluid to provide the oscillating flow within the channel.
45. (New) The system of claim 40, wherein the fluid oscillator comprises a source of constant pressure or constant flow arranged and controlled to provide a constant pressure on, or constant flow of, the fluid within the channel, and the fluid oscillator further comprises two or more valves arranged along the channel and controlled to provide the oscillating flow within the channel between the two or more valves by directing the constant pressure or flow from the source alternatingly at a first location along the channel and then at a second location along the channel.
46. (New) The system of claim 45, wherein the fluid oscillator further comprises a signal generator and a valve driving circuit, and wherein the two or more valves comprise high-speed, three-way valves. 
47. (New) The system of claim 40, wherein the channel dimensions are configured and the flow rate of the fluid in the channel is controlled such that a Reynolds number within the channel in each direction of flow is from about 0.01 to 2300. 
48. (New) The system of claim 40, wherein the frequency of oscillations is from about 0.01 Hertz to about 100 Hertz.
49. (New) The system of claim 40, wherein particles flowing within the fluid move a distance of 1.0 micron to 100 cm in the first direction of flow, and then 1.0 micron to 100 cm in the second direction of flow. 
50. (New) The system of claim 40, wherein the hydraulic diameter (Dh) of the channel is selected to achieve a ratio of particle diameter a to Dh to be greater than 0.001 and less than 1.0.
51. (New) The system of claim 40 having at least one of the following parameters:
a particle Reynolds number (Rep) greater than about 0.002;
a channel Reynolds number (Re) less than about 2300; 
a channel hydraulic diameter (Dh) larger than a particle diameter a; 
and
a Womersley number (Wo) less than about 1.



Allowable Subject Matter
Claims 1,3-7,10,11,18, 20-26,28,29, & 35-51 are allowed.  The examiner acknowledges the amendments filed have overcome the rejections and/or objections set forth in the office action mailed 9/17/22. The following is an examiner’s statement of reasons for allowance:

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a fluid oscillator for alternating a direction of flow of the fluid in a channel that comprises an array of islands or a spiral geometry”, in combination with the rest of the limitations of claim 1.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “controlling a flow rate of the first fluid and the second fluid in the channel to generate a repeating oscillating flow profile of the first fluid and the second fluid”, in combination with the rest of the limitations of claim 20.

As to claim 40, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a first section having a first hydraulic diameter, a second section in series with the first section and having a second hydraulic diameter smaller than the first hydraulic diameter, and a third section in series with the second section and having a third hydraulic diameter larger than the second hydraulic diameter”, in combination with the rest of the limitations of claim 40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877